Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be
submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Lou Horvath on 02/10/2022 to amend the claims as following.

1.	(Currently amended) A snow plow blade comprising:
a moldboard shaped with a concave front contact surface that faces a forward direction and having a convex rear frame surface that faces an opposite rearward direction, wherein the rear frame surface has a supporting frame with one or more supporting frame members that extend in the rearward direction,
a first indicating lamp that is coupled to the plow blade and is energizable to emit light of a first color in the rearward direction, wherein the energized first indicating lamp is concealed from visibility from the forward direction; and
a second indicating lamp that is coupled to the plow blade, energizable to emit light of a second color, concealed from visibility from the rear direction, and visible from the forward direction.  

5.	(Currently amended) The snow plow blade of claim 1 wherein the second indicating lamp is coupled to a wing of the snow plow blade, along an outside edge of the snow plow blade.

8.	(Cancelled.)

10.	(Currently amended) An illumination apparatus for a snow plow blade comprising:
a first indicating lamp comprising a first light emitter of a first color, wherein the first indicating lamp is coupled to the snow plow blade along a rear frame surface that lies behind a concave front surface of a plow moldboard,
wherein the first light emitter is configured to be concealed from visibility from a forward direction facing the concave front contact surface of the snow plow blade;
a second indicating lamp comprising a second light emitter of a second color, wherein the second indicating lamp is coupled to the snow plow blade and the second light emitter is visible from the forward direction and concealed from view when facing the snow plow blade from a rear direction that lies opposite the forward direction, 
wherein respective center wavelengths of the first and the second colors differ from each other by 40nm or more; 
and


13.	(Currently amended) A method for configuring a snow plow blade comprising:
coupling to the snow plow blade a first indicating lamp of a first color for emitting light of the first color toward a forward position facing a concave contact surface of the snow plow blade; 
wherein the first indicating lamp is concealed from visibility from the rear direction; and
coupling, to a rear frame surface of the snow plow blade that lies opposite the concave contact surface, a second indicating lamp of a second color for emitting light of the second color rearward with respect to the concave contact surface of the snow plow blade, wherein the emitted light of the second color is blocked from view from the forward position,
wherein respective center wavelengths of the first and second colors differ from each other by at least 40 nm.  

17.	(Currently amended) The method of claim 13 wherein coupling the first indicating lamp to the snow plow blade comprises coupling the lamp to an edge surface of the blade that borders the contact surface and the rear frame surface.  

[End Amendment].


Reason(s) For Allowance
1.	Claims 1-7 and 9-17 are allowed. 
	The Following is an examiner’s statement of reasons for allowance
In regards to independent claims1, 10, 13, Westman (US 9617699) teaches a snow plow blade comprising (abstract):
a moldboard shaped with a concave front contact surface that faces a forward direction and having a convex rear frame surface that faces an opposite rearward direction, wherein the rear frame surface has a supporting frame with one or more supporting frame members that extend in the rearward direction (Fig. 12) ,
a second indicating lamp that is coupled to the plow blade, energizable to emit light of a second color, and visible from the forward direction (Fig. 10-12 teaches plurality of LEDs that are attached on the outer edge of the snow plow and that can be visible from forward direction. Col. 4, lines 42-45 teaches LEDs having plurality of different colors).
But, Westman nor any other prior art of record teaches a first indicating lamp that is coupled to the plow blade and is energizable to emit light of a first color in the rearward direction, wherein the energized first indicating lamp is concealed from visibility from the forward direction and second indicating lamp concealed from visibility from the rear direction. 
Independent claims 10 and 13 are allowed for the same reason/limitations as above and further no other prior art of record teaches wherein respective center wavelengths of the first and second colors differ from each other by at least 40 nm.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907.  The examiner can normally be reached on Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/OMEED ALIZADA/Primary Examiner, Art Unit 2685